*569ON MOTION FOR REHEARING
MORRISON, Judge.
Appellant has presented an exceptionally clear and concise motion for rehearing in which he very thoughtfully analyzes the holdings of this court in the border-line cases between theft and embezzlement.
The sole question for review herein is the legal relationship of Morley to the funds taken at the time of the taking.
If the nature of his employment was such that he occupied a fiduciary relationship thereto, as contended by appellant, then the taking by Morley and his co-principal would come within the purview of the embezzlement statute.
If, on the other hand, as contended by the state, Morley was a mere custodian of such funds, the taking thereof would constitute theft.
Regardless of the general terms in which Morley’s employer described his duties, we must closely examine the nature of the business enterprise and Morley’s relationship to the funds taken at the time of the taking in order to resolve the issue herein.
This was a branch office of a refrigerator and store fixture sales company. This company sold its equipment on what they •called a daily pay plan. To each piece of equipment was attached a meter in which the purchaser deposited twenty-five cent pieces. At regular intervals, a representative of the company, one Ehrlich, called upon the customers, took the quarters out of the meters, gave the customer a receipt, and brought the proceeds to the company’s office. There, he delivered the same to Morley. Morley put the money in the company safe, kept the books, and later made up the deposit slips and deposited the money so received in the bank to the company’s credit. No bills were paid by this branch office. This is not a case of Ehrlich appropriating the fruits of his collection before he reached the company office, nor one in which Morley started to the bank with the company funds, but appropriated such funds to his own use on the way. In the case at bar, the money was taken from the safe at night. It was in the possession of the master at the time it was taken. Having no legal control over the funds at that hour, they could not be said to be in Morley possession.
*570This case is readily distinguishable from the ordinary case of embezzlement where the taker has been given possession of the funds through the confidence of his employer and, by virtue of such possession and in the course of his lawful handling of the same, converts all or part thereof to his own use. In this case, the prosecutor knew exactly when and how he had been defrauded. Surely, if the salesgirl makes a sale, deposits the proceeds in the cash register, and then extracts some of said funds therefrom, she would be on no different footing than a customer who stealthily took from the same register. Had Morley and appellant broken in the door and blown open the safe, as indeed they had originally planned to make the same appear, there would have been no question of embezzlement. In the case at bar, they, like the salesgirl, used Morley’s position of advantage as an employee and stole the money from the safe. The facility with which an offense is consummated does not change the character of the crime committed. A number of cases dealing with the question of “Capacity or character in which property is received or held” may be found annotated in Texas Digest, Embezzlement, Key 10.
After mature deliberation, we cannot bring ourselves to dignify the relationship of Morley to the funds while in the safe at night as being a fiduciary one. As we view the evidence, there was no question for the jury’s determination as to his relationship to the funds.
Appellant’s motion for rehearing is overruled.